NOT PRECEDENTIAL

                UNITED STATES COURT OF APPEALS
                     FOR THE THIRD CIRCUIT
                          ___________

                               No. 12-1901
                               ___________

                         CLARENCE PHIPPEN,
                                     Appellant

                                     v.

       CO FISKE; PA JANAN LOOMIS; DONALD JONES; JOE NISH;
   DEPARTMENT OF CORRECTIONS PROGRAM REVIEW COMMITTEE;
    RHONDA ELLETT, Unit Manager; DEPARTMENT OF CORRECTIONS;
              STATE OF PENNSYLVANIA; CO MCHUGH
               ____________________________________

              On Appeal from the United States District Court
                  for the Middle District of Pennsylvania
                  (D.C. Civil Action No. 3:09-cv-00795)
               District Judge: Honorable Robert D. Mariani
               ____________________________________

              Submitted Pursuant to Third Circuit LAR 34.1(a)
                            December 26, 2012

     Before: SLOVITER, GREENAWAY, JR., and BARRY, Circuit Judges

                      (Opinion filed: January 7, 2013)
                              ___________

                                OPINION
                               ___________

PER CURIAM




                                     1
       Clarence Phippen, a Pennsylvania state prisoner proceeding pro se, appeals from

the District Court’s final order granting summary judgment in favor of the remaining

defendants in this civil rights action. For the reasons that follow, we will affirm.

       Because we write primarily for the parties, we discuss the background of this case

only briefly here. In 2009, Phippen, then incarcerated at the State Correctional Institution

at Waymart (“SCI-Waymart”), 1 commenced this action by filing a complaint in the Court

of Common Pleas for Wayne County, Pennsylvania. The complaint named as defendants

the Commonwealth of Pennsylvania, the Pennsylvania Department of Corrections, the

Program Review Committee at SCI-Waymart (“PRC”), several officials at SCI-Waymart,

and Janan Loomis, a physician’s assistant who worked for a medical provider that served

prisoners at SCI-Waymart.

       Loomis ultimately removed the case to the District Court pursuant to 28 U.S.C.

§ 1441. More than thirty days after she filed her notice of removal, Phippen moved the

District Court to remand the case back to state court, claiming that the notice of removal

was untimely under 28 U.S.C. § 1446(b). Thereafter, the United States Magistrate Judge

who was assigned to the case issued an order deeming Phippen’s motion withdrawn

based on his failure to file an accompanying brief. In a report issued that same day, the

Magistrate Judge noted that Phippen’s remand motion was untimely as well.




1
 Phippen is currently incarcerated at the State Correctional Institution at Rockview in
Bellefonte, Pennsylvania.
                                             2
      Meanwhile, Loomis moved to dismiss the claims against her pursuant to Federal

Rule of Civil Procedure 12(b)(6). The District Court granted that motion without

prejudice to Phippen’s filing an amended complaint. In April 2010, Phippen filed an

amended complaint as to all of the defendants, enumerating sixty-three causes of action.

Thereafter, Loomis again moved to dismiss pursuant to Rule 12(b)(6).

      The Magistrate Judge subsequently issued a sixty-page report recommending that

the District Court grant Loomis’s pending motion and dismiss the claims against her

without affording Phippen further leave to amend. In that same report, the Magistrate

Judge also reviewed the claims against the other defendants pursuant to 28 U.S.C.

§ 1915(e)(2). The Magistrate Judge recommended that all but eight of those claims be

dismissed, and concluded that granting further leave to amend would be futile. In

October 2010, the District Court adopted all of these recommendations. As a result, the

only causes of action that remained were certain claims against the PRC and four of the

SCI-Waymart officials.

      Several months later, the remaining defendants moved for summary judgment on

the eight surviving claims. The Magistrate Judge subsequently issued a forty-page report

recommending that the District Court grant that motion and close the case. On March 2,

2012, the District Court adopted that recommendation. This appeal followed. 2


2
  We have jurisdiction over this appeal pursuant to 28 U.S.C. § 1291. “We may affirm
the district court on any ground supported by the record.” Tourscher v. McCullough, 184
F.3d 236, 240 (3d Cir. 1999).

                                            3
                                             II.

       We begin our review with Phippen’s claim that the District Court should have

remanded this case to the state court. “A motion to remand the case on the basis of any

defect other than lack of subject matter jurisdiction must be made within 30 days after the

filing of the notice of removal . . . .” 28 U.S.C. § 1447(c) (emphasis added). “It is well

settled that § 1446(b)’s thirty-day time limit for removal is a procedural provision, not a

jurisdictional one.” Farina v. Nokia Inc., 625 F.3d 97, 114 (3d Cir. 2010). Accordingly,

Phippen had to file his remand motion within thirty days of the date on which Loomis

filed her notice of removal. Because he failed to do so, the District Court lacked the

authority to grant his remand motion. See Ariel Land Owners, Inc. v. Dring, 351 F.3d

611, 612 (3d Cir. 2003).

       We now turn to the District Court’s adjudication of Phippen’s amended complaint.

We exercise plenary review over both the court’s order dismissing the vast majority of

Phippen’s claims and its subsequent order granting summary judgment on his remaining

claims. See Gikas v. Wash. Sch. Dist., 328 F.3d 731, 734 (3d Cir. 2003). For

substantially the reasons set forth in the two Magistrate Judge reports upon which the

District Court relied in issuing those orders, we agree with the court’s disposition of

Phippen’s amended complaint.




                                             4
       As for the remaining arguments set forth in Phippen’s briefing, we have

considered those arguments and conclude that they do not entitle him to relief. 3

Accordingly, we will affirm the District Court’s judgment.




3
  Phippen’s claim that the District Court exhibited bias against him is baseless. To the
extent this claim is fueled by his dissatisfaction with the District Court’s resolution of his
case, that sentiment does not justify granting relief here. See Securacomm Consulting,
Inc. v. Securacom Inc., 224 F.3d 273, 278 (3d Cir. 2000) (“We have repeatedly stated
that a party’s displeasure with legal rulings does not form an adequate basis for recusal
. . . .”).
                                               5